Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.

Allowable Subject Matter
Claims 1-14 and 17-22 (renumbered as claims 1-20) are allowed.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record, namely, Kimura (US 20200151427 A1) discloses an information processing apparatus (image processing unit 24H, para. 0310, figure 49) comprising: a first acquisition unit configured to acquire viewpoint information indicating a position and a direction of a virtual viewpoint designated for generating a virtual viewpoint image in which a predetermined object is set as an object to be targeted (image processing unit 24H has a configuration common to the image processing unit 24 in FIG. 2 in including the object viewpoint information setting unit 31, para. 0310); a second acquisition unit configured to acquire object information indicating a position of an object the encoding unit 36H newly encodes the virtual capture position information in addition to the object viewpoint information of the principal user supplied from the object viewpoint information setting unit 31, para. 0316); an identification unit configured to identify an object to be targeted that corresponds to the viewpoint information, based on the viewpoint information acquired by the first acquisition unit and the object information acquired by the second acquisition unit; and an output unit configured to output information regarding the object identified by the identification unit (viewpoint interpolation image generation unit 72H sets the virtual capture position, and outputs the virtual capture position information indicating the virtual capture position, para. 0315).
Yerli (US 20200404217 A1) discloses a system and method providing varying mixtures of reality that enable reality to be replaced by a persistent virtual world in virtual reality, or to have only some parts of reality to be replaced or expanded through virtual objects, as in augmented or mixed reality. In the merged reality system, real-world elements are replicated in virtual form to include a plurality of data that represent not just visual aspects of the elements but also physical and behavioral aspects, in addition to data used to synchronize the virtual and real elements. By virtualizing the real world, the system and method of the current disclosure further enable real-time interactions between real and virtual objects. In some embodiments, the merged reality system for enabling a virtual presence further enables machine to machine, human to machine, machine to human, and human to human interactions. Thus, the merged reality system enables potential buyers to virtually visit a store or attend a private viewing or event, to inspect the products or areas of interest, to interact with the seller or assistant, and to make automated transactions such as making a purchase during the visit. Because the realities are merged, buyers and sellers can have the option to augment the products and even some parts of the store to accommodate to the situation, such as changing the color, size, model, or technical specifications of the product of interest. Other virtual elements, such as purely virtual objects or graphical representations of applications and games, can also be configured in the store to further augment the shopping experience.
However, the closest prior art of record, does not disclose “identifying an object based on the obtained viewpoint information and the obtained object information and outputting information regarding the identified object" (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
Dependent claims 2-13 and 18 are allowable as they depend from an allowable base independent claim 1.
Independent claims 14, 17, 19, 21 and 22 are citing the same or similar subject matter and are also allowed.
Dependent claim 20 is allowable as it depends from an allowable base independent claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677